Citation Nr: 0420350	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1971 to 
January 1974.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to service connection for a low back 
disability.  

The representative argues that the veteran filed a timely 
notice of disagreement to the rating action denying service 
connection for a lung disability in May 2001.  However, the 
July 2001 notice of disagreement does not mention the claim 
of service connection for lung disability.  A statement by 
the veteran received in June 2001 requested 
"reconsideration" of the denial of service connection for 
lung and back disability, but did not express a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2003).  To the 
extent that the veteran may wish to reopen that claim or have 
the May 2001 determination reconsidered, it is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Lumbosacral strain, characterized by low back pain, had 
its onset during the veteran's period of active service.  

3.  Additional low back disability, including degenerative 
disc disease of the lumbar spine with right leg radiculopathy 
or sciatica, was not present in service and is not related to 
his period of active duty.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain was incurred during active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  Additional low back disability, including degenerative 
disc disease of the lumbar spine with right leg radiculopathy 
or sciatica, was not incurred or aggravated during active 
military duty.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In letters dated in February 2001 and August 2001, the 
statement of the case (SOC) issued in September 2001, a 
letter dated in August 2003, and a supplemental statement of 
the case (SSOC) furnished in October 2003, the RO informed 
the veteran of the criteria used to adjudicate his service 
connection claim as well as the type of evidence needed to 
substantiate this issue (including the type of evidence that 
VA would obtain for him and the specific information 
necessary from him).  Further, the SOC and SSOC furnished in 
the present case advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  In 
addition, in the February 2001, August 2001, and August 2003 
letters, the RO specifically notified the veteran that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to enable VA to obtain 
any such available additional records and to ensure that the 
agency received pertinent evidence not in the possession of a 
federal department or agency.  Also in these three letters, 
the RO informed the veteran of his opportunity to submit 
"additional evidence or the evidence itself."  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's service connection claim 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  



Factual Background

According to the service medical records, the veteran 
sustained minor trauma to his back in July 1971.  Subsequent 
service medical records dated between March and June 1972 
reflect monthly treatment for complaints of recurrent low 
back pain at L3-S1 radiating into both legs.  X-rays taken of 
the veteran's lumbar spine in April 1972 were negative.  
Multiple evaluations conducted in April 1972 demonstrated no 
neurological deficit.  

At the separation examination which was conducted in November 
1973, the veteran reported experiencing occasional back pain 
since having injured his back earlier in service.  The 
separation evaluation demonstrated that the veteran's spine 
was normal.  

Thereafter, in a post-service letter dated in November 2000, 
a private physician noted that the veteran had described a 
30-year history of back pain (from L4 to L5) which had begun 
during service when he had injured his back.  The doctor also 
explained that, in approximately May 2000, the veteran had 
reinjured his low back.  Private magnetic resonance imaging 
(MRI) completed on the veteran's lumbar spine in May 2000 
showed a mild diffuse posterior annular bulge at the L4-L5 
level with no mass effect upon the thecal sac, mild 
compromise of the inferior/anterior aspect of the bilateral 
neural foraminal at the L4-L5 level due to a bulging annulus 
and posterior lateral osteophytes, mild lumbar spondylosis 
associated with varying degrees of degenerative disc disease 
at multiple levels and with mild dextroscoliosis, and no 
evidence of a disc herniation.  Additional private medical 
records dated in November and December 2000 reflect treatment 
for acute exacerbations of chronic low back pain as well as 
right sacroiliac joint sprain.  

VA X-rays taken of the veteran's lumbar spine in May 2001 
reflected minimal multilevel spur formation as well as 
minimal to moderate narrowing of the L5-S1 interspace.  VA 
MRI completed on the veteran's lumbar spine in the following 
month showed disc protrusion into the right-sided neural 
foramina at the L4-L5 level as well as early to moderate 
degenerative discogenic disease at the L2-L3, L3-L4, and 
L4-L5 levels.  
Subsequent VA medical records reflect outpatient treatment 
for, and evaluation of, chronic low back pain with lower 
extremity radicular symptoms, myofascial pain syndrome, 
scoliosis, and possible discogenic pain on almost a monthly 
basis between June 2001 and June 2002.  

At the July 2002 personal hearing conducted before a hearing 
officer at the RO, the veteran testified that he initially 
injured his back during basic training in service and that, 
since that injury, he has experienced nearly constant low 
back pain which also radiates to his lower extremities.  
Hearing transcript (T.) at 1-15.  

Thereafter, in September 2003, the veteran underwent a VA 
spine examination.  At that time, he reported having hurt his 
back twice during service (once in 1971 and a second time in 
1972).  When asked, the veteran acknowledged that he 
re-injured his low back in 2000 when he fell at home.  At the 
time of the September 2003 VA evaluation, the veteran 
complained of constant low back pain.  A physical examination 
of the veteran's lumbar spine demonstrated no deformity or 
tenderness, forward flexion to 60 degrees, backwards 
extension to 10 degrees, lateral flexion to 20 degrees 
bilaterally, rotation to 15 degrees bilaterally, complaints 
of discomfort in all ranges of movement, straight leg raising 
to 30 degrees on the right with complaints of discomfort and 
to 50 degrees on the left, as well as the ability to walk 
with a wide base and with a cane.  

The examiner assessed degenerative disc disease of the lumbar 
spine with right leg radiculopathy or sciatica.  The examiner 
associated the veteran's complaints of low back pain 
(described as lumbar strain during service) with the 
in-service injury to his back.  In addition, the examiner 
concluded that the current evidence did not support a finding 
of a relationship between the degenerative disc disease of 
the veteran's lumbar spine and the in-service injury to his 
back.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The Board acknowledges the veteran's contentions that he 
initially injured his back during basic training in service 
and that, since that injury, he has experienced nearly 
constant low back pain which also radiates to his lower 
extremities.  See, e.g., T. at 1-15.  The Board acknowledges 
that the service medical records reflect monthly treatment 
for recurrent low back pain (also characterized as low back 
strain) at L3-S1 radiating into both legs between March and 
June 1972.  The initial trauma to the veteran's back in July 
1971 was described as minor.   Furthermore, X-rays taken of 
the veteran's lumbar spine in April 1972 were negative, and 
multiple evaluations conducted in that month demonstrated no 
neurological deficit.  Additionally, at the November 1973 
separation examination, the veteran reported experiencing 
only occasional back pain since the injury to his back 
earlier in service.  Moreover, the separation evaluation 
demonstrated that the veteran's spine was normal.  

Further, the first post-service evidence of a diagnosed low 
back disability is dated in May 2000, many years after the 
veteran's discharge from active military duty.  In addition, 
this post-service treatment occurred concurrent with a second 
(and post-service) injury to the veteran's back.  

Significantly, the examiner who conducted the VA spine 
examination in September 2003 expressed his opinion that the 
degenerative disc disease of the veteran's lumbar spine with 
right leg radiculopathy or sciatica is not associated with 
the in-service injury to his back.  The Board notes that 
examiner associated the veteran's complaints of chronic low 
back pain and lumbosacral strain with the in-service injury 
to his back.  

The degenerative disc disease of the veteran's lumbar spine 
with right leg radiculopathy or sciatica is not associated 
with his in-service low back injury, and the only competent 
etiology opinion of record supports this conclusion.  As the 
Board has noted, the first diagnosis of such a disorder is 
dated in May 2000, more than 25 years after the veteran's 
separation from active military duty.  

Without competent evidence of an association between 
degenerative disc disease of the veteran's lumbar spine with 
right leg radiculopathy or sciatica and active duty, service 
connection for the disorder cannot be granted.  In the 
present case, therefore, the preponderance of the evidence 
is, therefore, against that portion of the claim, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

However, the veteran was seen in service for lumbosacral 
strain with low back pain, and competent medical authority 
has attributed chronic low back pain to the lumbosacral 
strain in service.  Resolving doubt in the veteran's favor, 
the veteran has chronic low back pain due to lumbosacral 
strain that is related to his period of active duty.  See, 
38 U.S.C.A. § 5107(b).  Accordingly, that portion of his 
claim should be granted.  


ORDER

Service connection for lumbosacral strain, with low back pain 
is granted, and to this extent, the appeal is allowed.  

Service connection for additional low back disability, 
including degenerative disc disease of the lumbar spine with 
right leg radiculopathy or sciatica, is denied.  




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



